                   Case 5:18-cr-00797 Document 1 Filed in TXSD on 09/29/18 Page 1 of 2
AO91 (Rev. 11/11) Criminal Complaint

                                United States District Court
                                                                      for the
                                                        Southern District of Texas


         UNITED STATES OF AMERICA                                     )
                    V.                                                )
            Franklin Anthony BRABHAM                                  )         Case Number:
                 East Point, Georgia                                  )
                                                                      )

                                                     CRIMINAL COMPLAINT
        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 On or about the date(s) of            September 29, 2018          in the county of                Webb         in the
                                                          (Date)
              Southern                 District of Texas, the defendant(s) violated:

               Code Section                                                      Offense Description
   Title 8 United States Code, Section             a United States citizen did unlawfully transport, attempt to transport, and conspire
   1324                                           to transport Mexican nationals Zeferino MEJIA-Rodriguez, Silvina JIMENEZ-
                                                  Camacho, and eleven (11) other undocumented aliens by means of motor vehicle
                                                  within the Southern District of Texas, knowing or in reckless disregard of the fact
                                                  that said aliens had come to, entered, or remained in the United States in violation
                                                  of law, and transported or moved or attempted to transport or move said aliens
                                                  within the United States by means of transportation or otherwise in furtherance of
                                                  such violation of law.
    This criminal complaint is based on these facts:
    See attachment "A".




        X         Continued on the attached sheet.

                                                                                                    /s/Andy Garcia
                                                                          Complainant's Signature


                                                                          Andy Garcia
                                                                          Printed Name and Title


    Sworn to before me and signed in my presence,

Date:          October 1, 2018
                                                                                                    Judge's Signature

City and State:      Laredo, Texas                                         Diana Song Quiroga , U.S. Magistrate Judge
                                                                                              Printed Name and Title
           Case 5:18-cr-00797 Document 1 Filed in TXSD on 09/29/18 Page 2 of 2

UNITED STATES OF AMERICA                                                              Page 2
              V.
 Franklin Anthony BRABHAM

[CONT OF BASIS OF COMPLAINT]

I, Andy Garcia, a Homeland Security Investigations (HSI) Special Agent (SA), have knowledge of the following 
facts derived, in part, from either my personal observations, my training and experience, and/or information 
obtained from other agents and witnesses:

On September 29, 2018, a United States (U.S.) Customs and Border Protection (CBP), Office of Border Patrol 
(OBP) Agent (BPA) assigned to the Laredo, Texas (TX) immigration checkpoint located near mile marker 29 on 
Interstate Highway 35 (IH‐35) conducted an immigration inspection on the driver of white tractor truck, pulling a 
white tanker.  The driver, later identified as Franklin Anthony BRABHAM stated that he was a U.S. citizen. The 
BPA asked BRABHAM if he was alone in the tractor truck to which he replied, "Yes."  The BPA observed that the 
tractor’s truck sleeper was concealed by a curtain and asked the driver, to move the curtain in order to verify 
there was no one else in the conveyance.  BRABHAM moved the curtain to the tractor truck sleeper, and the BPA 
immediately observed two subjects sitting on the top bunk of the sleeper with one (1) subject partially covering 
their face.   At this time, a BP K‐9 handler advised the BPA on primary that his service K‐9 alerted to the presence 
of concealed people and/or narcotics on the side compartment of the tractor trailer.

BRABHAM was instructed to park the tractor truck and to step outside of the vehicle.  BPAs inspected the cab of 
the tractor truck and discovered thirteen (13) subjects concealed in the sleeper area, behind the curtain.  An 
immigration inspection was conducted on the thirteen (13) subjects and all were determined to be illegal aliens 
(IAs) without documents that would allow them to be in or remain in the United States. 

BRABHAM, and all thirteen (13) IAs were placed under arrest and transported to the holding cell area of the OBP 
checkpoint. 

Homeland Security Investigations (HSI) Special Agents arrived at the BP immigration checkpoint on IH‐35 to 
conduct interviews of individuals involved with this event. BRABHAM was read his Miranda rights in the English 
language, acknowledged he understood his rights, and agreed to speak to the agents without the presence of an 
attorney. BRABHAM stated he was aware of the IAs concealed in the sleeper compartment of the tractor. 
BRABHAM stated he was going to be paid approximately five hundred ($500.00) United States Dollars (USDs) per 
IA, upon his return to San Antonio, TX with the tractor trailer. 

Mexican (MX) nationals Silvina JIMENEZ‐Camacho and Zeferino MEJIA‐Rodriguez, two (2) of the IAs being 
transported by BRABHAM, are being held as material witnesses in the case against BRABHAM.  Both material 
witnesses made arrangements with unknown smugglers to be smuggled to an unknown city in North Carolina 
and Houston, TX.   Both material witnesses stated they were going to be charged a smuggling fee of up to three 
thousand five hundred ($3,500.00) USDs.

JIMENEZ‐Camacho was unable to describe the driver of the tractor truck.  MEJIA‐Rodriguez identified BRABHAM 
via six (6) person photographic array, as the person driving the tractor trailer. 

HSI Laredo took custody of BRABHAM and will be charging him with violations of Title 8 United States Code 
1324, Alien Smuggling.  BRABHAM will be held at the Webb County Jail pending their initial appearance before a 
Magistrate Judge of the Southern District of Texas.
